          Case 1:20-cv-00615-PB Document 20 Filed 01/22/21 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE



Robert J. Morin

     v.                                         Case No. 20-cv-615-PB
                                                Opinion No. 2021 DNH 015
Eastern Bearings, Inc.
d/b/a Eastern Industrial Automation


                                     ORDER


     Robert Morin seeks reconsideration of my December 16, 2020

order (Doc. No. 15), which denied in part and granted in part

Eastern’s motion to dismiss.         Morin argues that I erred in

dismissing his federal and state law claims for harassment based

on race/national origin and association with a disabled person.

Eastern objects to the motion.

     Reconsideration is “appropriate only in a limited number of

circumstances: if the moving party presents newly discovered

evidence, if there has been an intervening change in the law, or

if the movant can demonstrate that the original decision was

based on a manifest error of law or was clearly unjust.”                 United

States v. Allen, 573 F.3d 42, 53 (1st Cir. 2009); see L.R.

7.2(d).     A party cannot use a motion for reconsideration “to

undo its own procedural failures” or to “advance arguments that

could and should have been presented” earlier.            Allen, 573 F.3d

at 53.     Likewise, a motion for reconsideration is not “a
       Case 1:20-cv-00615-PB Document 20 Filed 01/22/21 Page 2 of 6



mechanism to regurgitate old arguments previously considered and

rejected.”   Biltcliffe v. CitiMortgage, Inc., 772 F.3d 925, 930

(1st Cir. 2014) (internal quotation marks omitted).          Morin’s

motion for reconsideration does not come even close to meeting

this stringent standard.

     With respect to Morin’s claim of harassment based on

association with a disabled person, the motion merely repeats

arguments from the original papers.       As this amounts to an

inappropriate effort to relitigate already decided issues, I do

not engage with those arguments point-by-point.         Instead, it is

sufficient to merely note that Morin has not shown, as he must,

that the dismissal of the association claim stemmed from a

manifest error of law.

     With respect to Morin’s claim of harassment based on race

and national origin, Morin raises and develops new theories of

liability for the first time in the motion for reconsideration.

I dismissed the claim because the complaint failed to allege

that the harassment occurred because of Morin’s membership in a

protected group, where the harasser had no awareness of Morin’s

Native American heritage.     Relying principally on cases decided

on standing grounds, Morin now presents new legal arguments to

support his claim that his harasser’s awareness of Morin’s

protected status is immaterial.      The proper time to develop

those arguments was in his opposition to Eastern’s motion to

                                    2
       Case 1:20-cv-00615-PB Document 20 Filed 01/22/21 Page 3 of 6



dismiss.   Eastern specifically argued in its motion that Morin’s

failure to allege that Eastern knew about his Native American

heritage was fatal to his claim.        See Doc. No. 4-1 at 17.        Morin

was, therefore, on notice of this alleged defect from the start,

and he had every opportunity to develop arguments that a lack of

such knowledge is inconsequential.       In his opposition brief,

however, Morin “did not develop these newly presented legal

theories in a comprehensive or comprehensible way.”          O’Rourke v.

Boyne Resorts, 2014 DNH 155, 2014 WL 3547000, at *1 (D.N.H. July

15, 2014) (denying motion for reconsideration because it

presented new and previously undeveloped arguments).

     Morin’s failure to timely present his arguments is a

sufficient basis to deny his motion for reconsideration.              See

Quality Cleaning Prod. R.C., Inc. v. SCA Tissue N. Am., LLC, 794

F.3d 200, 208 (1st Cir. 2015); Vallejo v. Santini–Padilla, 607

F.3d 1, 7 n.4 (1st Cir. 2010); Cochran v. Quest Software, Inc.,

328 F.3d 1, 11 (1st Cir. 2003).      As the First Circuit has

explained, once the district court issues a ruling, “a litigant

should not be allowed to switch from theory to theory like a bee

in search of honey.”      Cochran, 328 F.3d at 11.     This rule has

“deep prudential roots” and is designed to prevent wasting

judicial resources, unfairness to the other party, and

gamesmanship.   See id.    If the rule is to be meaningful, it must

be enforced in cases like this where counsel had ample

                                    3
         Case 1:20-cv-00615-PB Document 20 Filed 01/22/21 Page 4 of 6



opportunity to frame the issue and now seeks to reap rewards

from inexcusable delay.       Accordingly, to the extent Morin relies

on arguments not previously raised or developed, he has not

established a basis for reconsideration.

       In any event, Morin has not shown that the dismissal of his

hostile work environment claim resulted from a manifest error of

law.   He does not cite controlling precedent to support his new

arguments.    Instead, both parties have focused principally on

cases involving standing to sue under Title VII.           But standing

is not a problem in this case because, as a member of a

protected group, Morin is within the zone of interests that

Title VII sought to protect.        See Thompson v. N. Am. Stainless,

LP, 562 U.S. 170, 178 (2011).        The real issue raised in the

motion for reconsideration, albeit inarticulately, concerns

discriminatory intent.      Specifically, the question is whether

hostile work environment claims require discriminatory intent

and whether the complaint here forecloses the possibility of

inferring such intent where it concedes that the derogatory

remarks about Native Americans were not directed at a known

member of that protected group.        This question raises

substantial issues that the parties’ briefs on the motion for

reconsideration do not adequately address, again underscoring

the very reason these motions are not the proper vehicle for

raising new arguments.

                                      4
       Case 1:20-cv-00615-PB Document 20 Filed 01/22/21 Page 5 of 6



     Controlling case law suggests that hostile work environment

claims under Title VII require discriminatory intent and that

this element cannot be satisfied in circumstances such as these.

Hostile work environment claims are derivative of disparate

treatment claims.    See Oncale v. Sundowner Offshore Servs.,

Inc., 523 U.S. 75, 78 (1998).      Disparate treatment claims

require a “discriminatory intent or motive.”        Ricci v.

DeStefano, 557 U.S. 557, 577 (2009) (quoting Watson v. Fort

Worth Bank & Trust, 487 U.S. 977, 986 (1988)).         By extension, in

hostile work environment claims, “[t]he harassment . . . must

stem from an impermissible motivation.”        Brader v. Biogen Inc.,

983 F.3d 39, 59–60 (1st Cir. 2020) (quoting Maldonado-Cátala v.

Municipality of Naranjito, 876 F.3d 1, 10 (1st Cir. 2017)); see

also Quiles-Quiles v. Henderson, 439 F.3d 1, 7-8 (1st Cir. 2006)

(“[A]n employee claiming harassment must demonstrate that the

hostile conduct was directed at him because of a characteristic

protected by a federal anti-discrimination statute.”).          The

complaint does not allege that the harasser either knew about

Morin’s heritage or directed his comments at someone else known

to be Native American.    In analogous circumstances, the First

Circuit, in analyzing a hostile work environment claim,

discounted harassing conduct that occurred before the harasser

became aware of the plaintiff’s protected status, because the

conduct “was not directed at [the plaintiff] because of his”

                                    5
        Case 1:20-cv-00615-PB Document 20 Filed 01/22/21 Page 6 of 6



protected trait.    See Quiles-Quiles, 439 F.3d at 7-8 (emphasis

in original).    Accordingly, it was not a manifest error to

dismiss Morin’s claim for failure to allege that the harassment

was on account of his protected status.

      For the foregoing reasons, the motion for reconsideration

(Doc. No. 17) is denied.1

      SO ORDERED.


                                         /s/ Paul J. Barbadoro
                                         Paul J. Barbadoro
                                         United States District Judge

January 22, 2021

cc:   Leslie H. Johnson, Esq.
      Brian H. Lamkin, Esq.
      Julie B. Brennan, Esq.




1This case is not the first time that Morin’s counsel has
inappropriately attempted to present new legal theories in a
motion for reconsideration. See O’Rourke, 2014 WL 3547000, at
*1. Counsel needs to be mindful that substantive motion
practice requires a significant expenditure of judicial
resources. Motions for reconsideration should not be filed as a
matter of routine by the party who has been adversely impacted
by a court’s ruling.
                                     6
